Reasons for Allowance
Claims 14-16, 18 and 21 are allowed. The prior art does not teach or suggest a frame lid for a semiconductor package comprising: a substrate comprising a top surface, a bottom surface, and a sidewall joining the top surface and the bottom surface together, wherein the substrate is glass or ceramic and has at least one layer of metal is applied continuously from a peripheral area of the top surface and extending along the sidewall to the bottom surface of the substrate via sputter deposition, where a nickel sublayer is applied continuously from the peripheral area and extending along the sidewall to the bottom surface of the substrate via sputter deposition and, wherein a gold sublayer is applied via sputter deposition over the nickel sublayer.
Further there is insufficient motivation such that one of ordinary skill in the art would have found it obvious to modify known lids such as Tozawa et al. such as to include a nickel and gold layer configured such that the nickel layer is applied continuously from the peripheral area and extending along the sidewall to the bottom surface of the substrate via sputter deposition and, the gold layer is applied via sputter deposition over the nickel sublayer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Adam Krupicka/Primary Examiner, Art Unit 1784